Case 1:19-cv-00044-LPS Document 252-2 Filed 12/06/19 Page 1 of 8 PageID #: 8863




           EXHIBIT 2
            Case: 19-1650Document
Case 1:19-cv-00044-LPS      Document:
                                  252-272 Filed
                                             Page:  1 Filed:
                                                12/06/19 Page11/04/2019
                                                               2 of 8 PageID #: 8864




                            Nos. 2019-1650, 2019-1770


           In the United States Court of Appeals
                   for the Federal Circuit
                                      __________
                                   AMGEN INC.
                                                     Plaintiff-Appellant
                                         v.

              WATSON LABORATORIES, INC., ACTAVIS PHARMA, INC.,
                                          Defendants-Appellees,

                         CIPLA LIMITED, CIPLA USA INC.,
                                           Defendants-Amici Curiae,

  AMNEAL PHARMACEUTICALS LLC, AMNEAL PHARMACEUTICALS OF NEW YORK
 LLC, CADILA HEALTHCARE LTD., DBA ZYDUS CADILA, PIRAMAL HEALTHCARE UK
  LIMITED, SUN PHARMA GLOBAL FZE, SUN PHARMACEUTICAL INDUSTRIES, INC.,
 SUN PHARMACEUTICAL INDUSTRIES, LTD., ZYDUS PHARMACEUTICALS (USA) INC.,
                                             Defendants.

 On appeal from the United States District Court for the District of Delaware, Case
                            No. 1:16-cv-00953-MSG
                                      __________


  BRIEFS FOR DEFENDANTS-APPELLEES WATSON LABORATORIES,
                INC. and ACTAVIS PHARMA, INC.
                                      __________


      GEOFFREY P. EATON                            GEORGE C. LOMBARDI
      LAUREN GAILEY                                CHRISTOPHER B. ESSIG
      Winston & Strawn LLP                         ZACHARY L. SORMAN
      1700 K Street, NW                            Winston & Strawn LLP
      Washington, DC 2006                          35 W. Wacker Drive
      (202) 282-5000                               Chicago, IL 60601
                                                   (312) 558-5600

           Counsel for Defendants-Appellees Watson Laboratories, Inc.
                            and Actavis Pharma, Inc.
            Case: 19-1650Document
Case 1:19-cv-00044-LPS      Document:
                                  252-272 Filed
                                             Page:  2 Filed:
                                                12/06/19 Page11/04/2019
                                                               3 of 8 PageID #: 8865




                      CERTIFICATE OF INTEREST
             [Watson Laboratories, Inc. and Actavis Pharma, Inc.]


1.     Full name of party represented by us: Watson Laboratories, Inc. and Ac-
tavis Pharma, Inc.

2.   Name of any real party in interest not identified in response to question
3: Watson Laboratories, Inc. and Actavis Pharma, Inc.

3.     Parent corporations and publicly held companies that own 10% or more
of the stock in the party:
      Watson Laboratories is an indirect wholly owned subsidiary of Teva Pharma-
ceuticals USA, Inc., which is an indirect wholly owned subsidiary of Teva Pharma-
ceutical Industries Ltd., which is a publicly traded company. Teva Pharmaceutical
Industries Ltd. is the only publicly traded company that owns 10% or more of the
stock of Teva Pharmaceuticals USA, Inc. and Watson Laboratories.

       Actavis Pharma is an indirect wholly owned subsidiary of Teva Pharmaceuti-
cals USA, Inc., which is an indirect wholly owned subsidiary of Teva Pharmaceuti-
cal Industries Ltd., which is a publicly traded company. Teva Pharmaceutical Indus-
tries Ltd. is the only publicly traded company that owns 10% or more of the stock of
Teva Pharmaceuticals USA, Inc. and Actavis Pharma.

4.   The names of all law firms and the partners and associates that have ap-
peared for the party now represented by us in the agency or are expected to
appear for the party in this court are (and who have not or will not enter an
appearance in this case):
From Shaw Keller LLP: John W. Shaw, David, M. Fry, Karen E. Keller; from
Haynes & Boone LLP: Elizabeth M. Crompton, John W. Bateman, and C. Kyle
Musgrove; from Winston & Strawn LLP: Elizabeth E. Grden
5.    The title and number of any case known to counsel to be pending in this
or any other court or agency that will directly affect or be directly affected by
this Court’s decision in the pending appeals.
      Watson is aware of the following pending cases that may be directly affected
by the decision here:
            Case: 19-1650Document
Case 1:19-cv-00044-LPS      Document:
                                  252-272 Filed
                                             Page:  3 Filed:
                                                12/06/19 Page11/04/2019
                                                               4 of 8 PageID #: 8866




       1) Amgen Inc. v. Amneal Pharmaceuticals LLC, Nos. 18-2414 (docketed

          Sept. 25, 2018) and 19-1086 (docketed Oct. 16, 2018) (Fed. Cir.). These

          consolidated cases concern the same district court case and relate to the

          same patent (U.S. Patent No. 9,375,405). These cases have been fully

          briefed and were argued on October 1, 2019 before Judges Newman,

          Lourie, and Taranto.

       2) Cipla Ltd. v. Amgen Inc., No. 19-cv-44 (filed Jan. 8, 2019) (D. Del). This

          case involves a settlement agreement between Amgen and Cipla relating

          to U.S. Patent No. 9,375,405.

       3) Amgen Inc. v. Accord Healthcare, Inc., No. 18-cv-956 (filed June 28,

          2018) (D. Del.). Amgen has asserted U.S. Patent No. 9,375,405 against

          the defendants in that case.
           Case: 19-1650 Document
Case 1:19-cv-00044-LPS      Document: 72 Filed
                                  252-2     Page: 28 Filed:
                                               12/06/19 Page11/04/2019
                                                             5 of 8 PageID #: 8867




Sandoz Inc., 796 F.3d 1293, 1311 (Fed. Cir. 2015). Under this standard, reversal is

only appropriate when this Court “is left with a definite and firm conviction that the

district court was in error.” Eli Lilly, 845 F.3d at 1364.

         “A district court has broad discretion in determining witness credibility, and

[this Court gives] great deference to those determinations.” SynQor, Inc. v. Artesyn

Techs., Inc., 635 F. App’x 891, 894 (Fed. Cir. 2015). “Credibility determinations

by the trial judge can virtually never be clear error.” Agfa Corp. v. Creo Prods., Inc.,

451 F.3d 1366, 1379 (Fed. Cir. 2006) (quotation omitted).

                                     ARGUMENT

I.       Watson does not challenge the order denying vacatur, but clarifies that it
         has not admitted infringement.

         Watson elected not to appeal the order denying the parties’ joint motion to

vacate the noninfringement judgment, and therefore takes no position on that issue.

See Appx5239. However, a clarification is in order. To the extent that Amgen’s

arguments in favor of vacatur use language in the parties’ pending settlement agree-

ment as substantive evidence of infringement (see, e.g., Amgen’s Confidential

Opening Brief (“Br.”) 1, 3, 5, 11, 16, 21-24, 26, 30), Watson emphasizes that it was

willing to stipulate to that language solely for the limited purpose of settling this

case.3


3
 Amgen points to language in the parties’ proposed consent judgment as the source
of the purported “admission,” but the consent judgment has not yet been entered.
                                           16
           Case: 19-1650 Document
Case 1:19-cv-00044-LPS      Document: 72 Filed
                                  252-2     Page: 29 Filed:
                                               12/06/19 Page11/04/2019
                                                             6 of 8 PageID #: 8868




      Stated simply, Watson has not admitted infringement. Notably, Amgen never

argues that Watson’s purported admission is relevant to this Court’s review of the

merits. See Br. at 37-53 (arguing the merits of the noninfringement judgment with-

out reference to the purported admission). Nor could it, as Watson’s statements

about infringement were made in furtherance of a proposed settlement that has not

gone into effect, and Amgen thus cannot use it “to prove or disprove the validity” of

its infringement claim. See Fed. R. Evid. 408(a)(1); Park v. Ahn, 778 F. App’x 129,

133 (3d Cir. 2019) (“Rule 408 … now prohibits the use of all statements made during

settlement negotiations to prove the validity of a claim.” (citation omitted)); Affili-

ated Mfrs., Inc. v. Aluminum Co. of Am., 56 F.3d 521, 530 (3d Cir. 1995).

      Prism Techs. LLC v. Sprint Spectrum L.P., 849 F.3d 1360 (Fed. Cir. 2017),

which Amgen cites to suggest that it is “appropriate to take Watson at its word”

about its infringement statements (Br. at 23), does not prove otherwise. That case

merely affirmed the admissibility of the patentee’s settlement agreement with AT&T

for the purpose of setting reasonable royalty damages in a trial against Sprint (id. at



See Appx2. Amgen maintains that, “until th[e] ‘Effective Date’” of the agreement,
which is tied to the entry of the consent judgment, “[c]ertain elements of the parties’
dispute, such as [its] agreement to release its claims for damages … and [Watson]’s
agreement to pay Amgen … will not be resolved.” Doc. 53 at 3-4. Accordingly,
“the parties’ [settlement] agreement does not become fully effective until entry of
[the] consent judgment.” Br. 24. So under Amgen’s own reading, an admission that
future sales “would infringe,” offered in consideration for a release of liability, could
not yet have taken effect. See Appx2.

                                           17
           Case: 19-1650 Document
Case 1:19-cv-00044-LPS      Document: 72 Filed
                                  252-2     Page: 30 Filed:
                                               12/06/19 Page11/04/2019
                                                             7 of 8 PageID #: 8869




1368), which has no bearing on whether a party’s own statements made in a settle-

ment agreement that never went into effect may be used to prove its liability.

II.   If the district court’s ruling is not vacated pursuant to the settlement
      agreement, it should be affirmed on the merits.

      If the Court declines to reverse the district court’s ruling on the motion to

vacate and decides this appeal on the merits, the district court’s ruling should be

affirmed for several independent reasons.4

      First, the district court’s finding of noninfringement correctly applied the ap-

plicable legal standards and found that Amgen failed to meet its burden of proof.

Rather than providing particularized testimony, Amgen’s expert provided only con-

clusory assertions that were flatly contradicted by the only document he presented

to support them. By contrast, the district court found that Watson’s expert provided

comprehensive rebuttal testimony that was supported by peer-reviewed literature.

The district court’s credibility determinations led to findings of fact that are strongly

supported by the record and are entitled to great deference.

      Second, and alternatively, the district court’s finding of noninfringement can

be affirmed on the basis of prosecution history estoppel. Although the district court

did not need to reach this issue in order to find in Watson’s favor, an examination of



4
  As noted, Amgen does not argue that Watson’s purported “admission” in the set-
tlement agreement is a basis for reversal, and such an argument would be meritless
in any event. See supra at 17.
                                           18
           Case: 19-1650 Document
Case 1:19-cv-00044-LPS      Document: 72 Filed
                                  252-2     Page: 31 Filed:
                                               12/06/19 Page11/04/2019
                                                             8 of 8 PageID #: 8870




the record shows that, in order to overcome the prior art, the Examiner and Amgen

agreed to an amendment that narrowed the disintegrant limitation in claim 1 from

“any disintegrant” to a Markush group naming only three individual disintegrants.

This was not a mere clarifying amendment that falls within the exceptions to the

doctrine of prosecution history estoppel—it was an unequivocal surrender of the

right to claim that the use of L-HPC infringes claim 1 under the doctrine of equiva-

lents.

         Finally, the district court’s finding of noninfringement should not be over-

turned even if the claim construction ruling is reversed. Amgen asks for a mulligan

based on its alleged “confusion” at trial but it is not entitled to one. The claim con-

struction would have pertained to the issue of literal infringement, but Amgen has

never contended that Watson’s ANDA Products literally infringe the disintegrant

limitation of claim 1. Amgen does not (and cannot) argue that the district court’s

ruling had any effect on the arguments it presented at trial as they relate to Watson.

Accordingly, any error in the claim construction would be harmless.

         A.    The district court properly found no infringement under the doc-
               trine of equivalents.

         The district court properly found that Amgen failed to satisfy its burden to

prove infringement under the doctrine of equivalents. The district court found that

the testimony of Amgen’s expert failed to meet this Court’s requirement that “a pa-



                                          19
